Citation Nr: 0411749	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-19 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of regular aid and attendance of another person or at 
the housebound rate.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran served on active duty from October 1940 to August 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to special 
monthly pension (SMP) by reason of being in need of regular 
aid and attendance of another person or on account of being 
housebound.


FINDINGS OF FACT

1.  The veteran has use of the upper and lower extremities 
and is capable of all aspects of self-care.  He is not 
bedridden, a patient in a nursing home, or mentally 
incompetent, and has the functional ability to see with best 
vision of 2/200 in the right eye and 20/200 in the left eye.

2.  The veteran has no single disability ratable at 100 
percent and is not confined to his house.  


CONCLUSION OF LAW

The criteria for entitlement to SMP based on the need for aid 
and attendance of another person or being housebound have not 
been met.  38 U.S.C.A. §§ 1521, 5107 (West 2002); 38 C.F.R. 
§§ 3.351, 3.352 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his current disabilities render him 
permanently housebound and/or so disabled as to require the 
regular aid and attendance of another person.  Initially, the 
Board notes that the provisions of the Veteran's Claims 
Assistance Act of 2000 (VCAA) are applicable to the claim on 
appeal.  Among other things, the VCAA provisions expand VA's 
notice and duty to assist requirements in the development of 
a claim.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
2002).  VA has enacted regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2003).

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.

The CAVC's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim.".  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The Pelegrini Court 
also held that a section 5103 notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, the RO provided the veteran a VCAA letter prior 
to its initial determination.  This letter, dated February 
18, 2003, advised the veteran of the criteria for 
establishing his entitlement to the benefits being sought, 
the types of information and/or evidence necessary to 
substantiate his claim and the relative duties on the part of 
himself and VA in developing his claim.  The RO also provided 
the veteran a VA Form 21-4138 with instructions to "advise 
us if there is anything else you need to tell us that you 
feel is pertinent to your claim."  Based upon the above, the 
Board finds that the content requirements of 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b)(1) have been satisfied, to 
include the Pelegrini interpretation of VA's notice 
requirements.

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claim.  
In this case, the veteran only identified his private 
ophthalmologist records as relevant to his claim on appeal, 
and this examiner provided a summary of the current state of 
disability.  See generally Francisco v. Brown, 7 Vet. App. 55 
(1994) (the most probative evidence regarding the current 
degree of impairment consists of records generated in 
proximity to and since the claim on appeal).  The RO also 
obtained extensive medical examination reports in order to 
determine whether the veteran met the criteria for the 
benefits being sought, and the examiners had access to 
electronic clinic records.  As addressed more fully below, 
the lay and medical evidence of record conclusively 
establishes that the veteran is not entitled to the benefits 
being sought.  The CAVC has concluded that the VCAA does not 
require a remand where a claimant was fully notified and 
aware of the type(s) of evidence required to substantiate the 
claim and that no additional assistance would aid in further 
developing a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Accordingly, the Board finds 
that VA duty to provide notice and assistance has been 
satisfied in this case.

In the present case, the veteran has been deemed eligible for 
non-service connected pension benefits.  See 38 U.S.C.A. 
§ 1521(a) (West 2002) (VA shall pay pension to a war period 
veteran who is permanently and totally disabled from non-
service connected disability).  A veteran may receive 
additional monthly pension where he/she is helpless or so 
nearly helpless as to require the regular aid and attendance 
of another person.  38 U.S.C.A. § 1521(d) (West 2002); 
38 C.F.R. § 3.351 (2003).  Eligibility for such benefits 
requires that the veteran establish that he/she (1) is blind 
or functionally blind; (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) has a 
factual need for aid and attendance.  38 C.F.R. § 3.351(c) 
(2003).

Under VA law and regulations, a factual need for aid and 
attendance is established where the veteran meets the 
following considerations: inability of the claimant to dress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of the claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his environment.  38 C.F.R. 
§ 3.352(a) (2003).  The particular personal function(s) that 
the claimant must be unable to perform must be one of the 
enumerated disabling conditions, but he/she is not required 
to satisfy all of the enumerated disabling conditions.  Turco 
v. Brown, 9 Vet. App. 222, 224 (1996).  VA must consider all 
of the above-mentioned factors within the regulation.  Id. at 
224.

A lesser (than the rate for aid and attendance) special 
monthly payment is authorized if in addition to having a 
single disability rated at 100 percent, the veteran is 
permanently housebound or meets applicable schedular criteria 
consisting of a single 100 percent rating with additional 
disability evaluated at 60 percent or more.  38 U.S.C.A. 
§ 1521(e) (West 2002); 38 C.F.R. § 3.351(a)(1) (2003).  A 
condition precedent to receiving monthly pension at the 
housebound rate is a single permanent disability rated 100 
percent disabling under the Schedule for Rating Disabilities 
(not including ratings based upon unemployability under §4.17 
of Chapter 38).  38 U.S.C.A. § 1521(e) (West 2002); 38 C.F.R. 
§ 3.351(d) (2003).

The claimant bears the burden of establishing entitlement to 
the benefit being sought.  38 U.S.C.A. § 5107(a) (West 2002).  
In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002).  The Board has 
considered all the evidence of record, but has reported only 
the most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco, 7 Vet. 
App. 55 (1994).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159, as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

The veteran claims to be housebound on the basis that "I am 
unable to see to drive and I live in a rural area so that it 
is too far to walk to receive essential services."  In 
support of his claim, he submitted a November 2002 statement 
from his private ophthalmologist, James D. Fly, M.D., 
F.A.C.S., which summarized the current clinical findings as 
follows:

I have treated and examined [the veteran] and 
found him to be permanently legally blind due 
to advanced age related macular degeneration 
of the retina.  Best vision is 2/200 in the 
right eye.  In the left eye it is 20/200 ...  

In April 2003, the veteran underwent an extensive series of 
VA examinations.  On general examination, he presented as 
well-developed and well-nourished.  He reported a stable 
weight over the last year.  Examinations of his skin, 
lymphatic and heme system, head and neck, nose and throat, 
and ears were negative.  He reported a 10-year history of 
hypertension treated with Terazosin, Felodipine, and Lasix.  
He denied a history of heart problems or myocardial 
infarction.  He followed a low salt diet.  His cardiac 
examination revealed a regular rate and rhythm with a 2/6 
systolic murmur heard over the entire precordium, but best 
heard over the left sternal border.  His place of maximum 
impulse (PMI) was not displaced, and precordium was not 
hyperactive.  There was 1+ to 2+ pretibial edema.  He had a 
pulse of 95, respirations of 20, and blood pressure readings 
of 144/80, 150/80 and 164/88.  He denied a history of cough 
or shortness of breath, and his lungs were clear to 
auscultation without rales, rhonchi or wheezes.  He reported 
occasional indigestion which he treated with a spoon of apple 
cider.  He denied peptic ulcer disease, but noted a past 
history of benign colon polyps.  His abdomen was slightly 
obese without apparent organomegaly, masses nor tenderness.  
His bowel sounds were normoactive.  He had a past-history of 
right inguinal hernia which was asymptomatic.  He had 
nocturia once a night, but otherwise denied genitourinary 
complaints.  There was no costovertebral angle or suprapubic 
tenderness.  He did complain of arthritis of the left ankle 
with a history of gout of the big toes and ankles 
bilaterally.  He took Probenecid daily.  His gout was not 
active on examination.  He had a recent history of low 
thyroid blood tests and had been placed on Synthroid.  His 
cranial nerves II-XII were grossly intact.  His motor and 
sensory systems were intact.  His reflexes were 2+ and equal 
throughout.  A chest x-ray dated December 2002 revealed a 
normal heart size and normal bronchial markings.  Upon review 
of electronic VA clinic records, the examiner offered 
diagnoses of hypertension, mild gastroesophageal reflux 
disease by history, status post right inguinal herniorrhaphy, 
history of gout, left ankle instability with severe valgus 
with mild weightbearing that was most likely due to remote 
rupture of the posterior tibial tendon, hypothyroidism, and 
mild renal insufficiency.

On eye examination, the veteran presented with aging macular 
degeneration in both eyes with a history of multiple laser 
treatments.  Examination of the right eye was +.25, +.50 at 
axis 170 with best corrected vision of finger count at one 
foot; refraction in the left eye +1.00 with best corrected 
vision of 20/200.  Applanation tension was 16 in both eyes.  
Pupils were equal and reactive to light.  The corneae were 
clear, anterior chambers deep and clear, and lenses showed 2+ 
nuclear sclerotic cataract formation in both eyes.  Visual 
fields were grossly full.  Fundus examination showed .35 cup-
to-disk ratio with pink/sharp margins of both eyes (OU).  
There was a moderate degree of dry-type aging macular 
degeneration changes present in both eyes.  The vessels and 
periphery otherwise appeared within normal limits.  He was 
given diagnoses of aging macular degeneration of both eyes, 
and nuclear sclerotic cataract of both eyes.  The examiner 
also provided the following discussion:

This patient is legally blind in both eyes due 
to his aging macular degeneration problems.  
The right eye vision is worse than the left 
eye.  The cataracts that are basically equal 
in severity in both eyes are not advanced 
enough at this point to require surgery, and 
this patient's condition should be monitored 
annually if not more frequently to determine 
the need for any further additional treatment 
or surgeries in the future.

On aid and attendance examination, the veteran reported 
living by himself and being unable to drive.  He was driven 
to the examination by a hometown friend.  He was able to 
dress, feed, cook and bathe himself, and attend to his 
bowel/bladder needs.  He had to feel in order to shave 
because he could not see clearly.  He estimated a capacity to 
walk approximately 100 yards.  He mowed his own grass.  He 
had no complaints of the spine, neck or trunk.  He seemed to 
be in pretty good shape for his age, and did not use any 
mechanical aids.  He left the house 1-2 times per week to go 
to the grocery store or church with the help of a friend.  He 
occasionally was taken to sites constructing ponds and lakes 
for him to help oversee.  He managed his own funds.  The 
examiner commented that the veteran was "independent in his 
activities of daily living but does not drive because of his 
visual impairment."

The evidence in this case reflects the veteran's primary 
complaint of legal blindness.  On this basis, he claims 
entitlement to SMP because he lives in a rural area and is 
unable to drive himself to obtain groceries and obtain other 
essential services.  The medical and lay evidence, however, 
clearly show that he is independent in performing his 
activities of daily living.  He has full use of the upper and 
lower extremities, and is capable of dressing and undressing, 
taking care of the wants of nature, cooking, and eating.  He 
mows his own lawn.  He is mentally competent and manages his 
own funds.  He is not bedridden or hospitalized.  He is 
legally blind, but not functionally blind with best vision of 
2/200 in the right eye and 20/200.  He does have some 
difficulty with shaving his face due to his visual problems, 
and his legal blindness prevents him from driving.  The 
requirements for the need for aid and attendance of another 
person are very specific and, by the veteran's own 
admissions, he does not meet the criteria for a factual need 
for aid and attendance as defined by VA regulations.  
38 C.F.R. § 3.352(a) (2003).  As such, the Board must deny 
entitlement to SMP based on the need for aid and attendance 
of another person as the lay and medical evidence of record 
preponderates against the claim.

With respect to the veteran's claim for special monthly 
pension at the housebound rate, the Board notes that the RO 
has assigned a 70 percent rating for macular degeneration of 
both eyes manifested by best vision of 2/200 in the right eye 
and 20/200.  See 38 C.F.R. § 4.84a, Diagnostic Code 6068 
(2003).  His other disabilities, which include hypertension, 
mild gastroesophageal reflux disease by history, status post 
right inguinal herniorrhaphy, history of gout, left ankle 
instability with severe valgus with mild weightbearing, 
hypothyroidism, and mild renal insufficiency, are obviously 
are not of such severity as to warrant a 100 percent rating 
when separately considered.  In the absence of at least one 
disability rated as 100 percent disabling, the provisions for 
special monthly pension at the housebound rate are not for 
consideration.  38 C.F.R. § 3.351(d) (2003). As an aside, the 
veteran is capable of leaving the home, and admits to being 
able to mow his lawn.  Thus, he cannot be deemed 
"housebound" as contemplated by VA law and regulation.

In so deciding, the Board has considered the veteran as both 
competent and credible in describing his physical 
limitations.  His own statements, however, conclusively 
establish that he does not have a factual need for SMP, and 
his medical disabilities are not of such severity as to 
warrant consideration of the housebound rate.  There is no 
doubt of material fact to be resolved in his favor.  
38 U.S.C.A. § 5107(b) (West 2002).  The claim of entitlement 
to SMP based on the need for aid and attendance of another 
person or being housebound, therefore, must be denied.


ORDER

The claim of entitlement to SMP based on the need for aid and 
attendance of another person or being housebound is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



